Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
This application is a DIV of US patent application 16/463,205, filed on 05/22/2019.
Claims 1-2, 7-13 and 14 are currently pending in the instant application, and under consideration.
1.	Restriction is required under 35 U.S.C. 121.

Group, I claim(s) 1, drawn to a method of hydrolyzing peptidoglycan in bacterial cell walls, comprising treating a bacterial cell with one or more GH25 polypeptides having lysozyme activity, wherein the polypeptide has significantly improved activity compared to the activity of SEQ ID NO: 39, classified in CPC C12N9/2462.
Group, II claim(s) 2 and 7-12, drawn to an isolated polypeptide having lysozyme activity, a composition, a granule, an animal feed additive, and an animal feed comprising said isolated polypeptide having lysozyme activity of claim 7, classified in CPC C12Y302/01017.
Group, III claim(s) 12-13 and 14, drawn to a polynucleotide encoding the polypeptide of claim 7, a recombinant host cell comprising the polynucleotide encoding the polypeptide of claim 7 and a method of producing the polypeptide having lysozyme activity comprising: (a) cultivating a host cell under conditions conducive for production of the polypeptide; and (b) recovering the polypeptide, classified in CPC C12N15/63.
.
For each inventions I-III above, species election to one of the following is also required under 35 U.S.C. 121 and 372. Therefore, election is required of one of inventions I-III and one of the sequences (A) – (L) as species.
(A). protein of SEQ ID NO: 3 or a nucleic acid encoding SEQ ID NO: 3.
(B). protein of SEQ ID NO: 6 or a nucleic acid encoding SEQ ID NO: 6.
(C). protein of SEQ ID NO: 9 or a nucleic acid encoding SEQ ID NO: 9.
(D). protein of SEQ ID NO: 12 or a nucleic acid encoding SEQ ID NO: 12.
(E). protein of SEQ ID NO: 15 or a nucleic acid encoding SEQ ID NO: 15.
(F). protein of SEQ ID NO: 18 or a nucleic acid encoding SEQ ID NO: 18.
(G). protein of SEQ ID NO: 21 or a nucleic acid encoding SEQ ID NO: 21.
(H). protein of SEQ ID NO: 24 or a nucleic acid encoding SEQ ID NO: 24.
(I). protein of SEQ ID NO: 27 or a nucleic acid encoding SEQ ID NO: 27.
(J). protein of SEQ ID NO: 30 or a nucleic acid encoding SEQ ID NO: 30.
(K). protein of SEQ ID NO: 33 or a nucleic acid encoding SEQ ID NO: 33.
(L). protein of SEQ ID NO: 38 or a nucleic acid encoding SEQ ID NO: 38.

2. 	The DNAs of Group III, and the proteins of Group II, are each comprises a chemically unrelated structure capable of separate manufacture, use and effect. The DNAs of Group III comprise unrelated nucleic acid sequences and the proteins of Group II, are each comprises unrelated amino acid sequences. The DNA has other utility besides encoding the proteins such as hybridization or probe preparation; and the proteins can be made by another method such as isolation from natural sources or chemical synthesis.
3.	Inventions II and I are related as product and process of use. The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product (MPEP § 806.05(h)). 	In the instant case protein can be used for the materially different process of inducing an antibody. 
4.	 Inventions polynucleotides of Group III are unrelated to the method of Group I as they are neither used nor made by the method of Groups I.  
5.	The nucleic acid and/or proteins of Group (A)-(L) are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different modes of operation, different functions, or different effects (MPEP § 806.04, MPEP § 808.01).  In the instant case the different inventions represent structurally different polypeptides and polynucleotide encoding them. Therefore, where structural identity is required, such as for hybridization or expression or antibody binding, the different sequences have different effects.
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter; and
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries). 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
 The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention.
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
The species of protein sequence (A) to (L) are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different modes of operation, different functions, or different effects (MPEP § 806.04, MPEP § 808.01).  In the instant case the different inventions represent structurally different genes encoding proteins or enzymes or encoded nucleic acids (claims 1-4). Therefore, where structural identity is required, such as proteins or enzyme amino acid sequence, the different amino acids sequences have different effects.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species from (A) to (L) for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species.  In addition, these species are not obvious variants of each other based on the current record. 
There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics.  The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election of the species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species.
Should applicant traverse on the ground that the species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
The examiner has required restriction between product and process claims.  Where applicant elects claims directed to the product, and a product claim is subsequently found allowable, withdrawn process claims that depend from or otherwise include all the limitations of the allowable product claim will be rejoined in accordance with the provisions of MPEP § 821.04.  Process claims that depend from or otherwise include all the imitations of the patentable product will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier.  Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312.
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103, and 112.  	Until an elected product claim is found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowed product claim will not be rejoined.  See “Guidance on Treatment of Product and 	Process Claims in light of in re Ochiai, In re Brouwer and 35 U.S.C. § 103(b),” 1184 O.G. 86 (March 26, 1996).  Additionally, in order to retain the right to rejoinder in accordance with the above policy, Applicant is advised that the process claims should be amended during prosecution either to maintain claims. Failure to do so may result in a loss of the right to rejoinder.  Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues.  See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IQBAL H CHOWDHURY whose telephone number is (571)272-8137.  The examiner can normally be reached on M-F from 9-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao, can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Iqbal H. Chowdhury, Primary Examiner
Art Unit 1656 (Recombinant enzymes and Protein Crystallography)
Office REMSEN Building & Mailbox- REM 3C70
US Patent and Trademark Office
Ph. 571-272-8137 and Fax 571-273-8137

/IQBAL H CHOWDHURY/
Primary Examiner, Art Unit 1656